Citation Nr: 0328020	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  94-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Brecksville, 
Ohio


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private hospitalization from December 20 to 
December 22, 1992.


REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney at Law 


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1972 
to December 1975.  

This matter was initially before the Board of Veterans' 
Appeals (Board) from a March 1993 administrative decision by 
the Department of Veterans Affairs (VA) Medical Center in 
Brecksville, Ohio, which denied reimbursement or payment for 
the cost of medical expenses incurred in connection with the 
veteran's hospitalization and treatment at the St. Elizabeth 
Hospital Medical Center.  Payment was denied for treatment 
received during the period from December 20 through December 
22, 1992.  The Board upheld the denial of this claim in a 
June 1996 decision.  The veteran filed a timely appeal to the 
United States Court of  Appeals for Veterans Claims (Court).

In June 1997, VA and the veteran's attorney filed a joint 
motion to vacate the Board's decision and to remand this 
matter for development and readjudication.  The Court granted 
the joint motion in July 1997, vacating and remanding the 
case to the Board.  In April and September 1998, the Board 
remanded this matter for further development and 
adjudication.  The case has been returned to the Board for 
further appellate consideration.


REMAND

Since the Board's September 1998 remand the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  Unfortunately, the veteran 
has never been given a supplemental statement of the case 
which outlines either these VCAA regulations or the statutes 
from which they were derived, or outlines how VA has 
fulfilled its burden to assist and notify the appellant as 
set forth in the VCAA.  As a consequence, the provisions of 
38 C.F.R. §§ 19.29, 19.31 (2002) have not been satisfied, and 
further development is mandated.

The Board further notes that while a June 2001 letter 
attempts to comply with the VCAA, that letter provided the 
veteran only a 60 day period within which to submit 
additional evidence.  If no additional evidence was received 
within 60 days of the issuance of that letter the VA Medical 
Center advised the appellant that they would decide the 
claim.  Such an instruction, however, is contrary to the 
express language of 38 U.S.C.A. § 5103 (West 2002), which 
precludes, in the absence of a written waiver from the 
veteran himself, VA from entering a decision before one year 
has elapsed from the date VA requests additional evidence 
from the appellant.  Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. 
App. LEXIS 19540 (Fed. Cir. Sep. 22, 2003).  

Accordingly, this case is REMANDED for the following action:

1.  Send the veteran a letter notifying 
him that he has one year to submit 
pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the letter to the veteran begins 
the one year period.  Inform the veteran 
that the VAMC will hold the case in 
abeyance until the one year period has 
elapsed, or until he waives in writing 
the remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, the veteran must 
personally and specifically waive in 
writing any remaining response time.  

2.  Also please issue the veteran a 
supplemental statement of the case 
outlining the statutory and regulatory 
provisions of the VCAA, and how these 
were fulfilled by the actions of the 
VAMC.  If full VCAA compliance has not 
occurred any deficiency must be remedied 
at once.  The supplemental statement of 
the case must include a summary of any 
additional evidence submitted, all 
applicable laws and regulations, and the 
reasons for the decision to continue to 
deny the benefits sought..  The veteran 
and his representative should then be 
afforded an applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




